DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-34, 46-47 and 53-56 have been cancelled.
Claims 35-45, 48-52 and 57 are pending and examined herein.

Applicant’s Response

Applicant's response, filed January 6, 2021 has been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Interpretation
The following recitations in the claims directed to intended use and intended outcome are not considered as limiting the scope of the claimed device herein. These recitations include:
“.....by which a reliability of the index-value is assessed.....” in claim 35, lines 20-21. This recitation is interpreted as an intended outcome of inspecting the waveform. 
“.....are cooperatively indicative of a pulmonary and/or cardiac status of the patient” in claim 35, lines 21-22. This recitation is directed to an attribute of the index-value and the reliability index.
for use in refining and improving the reliability index and in revealing a measurement noise and artifact” in claim 35, lines 24-25. This recitation is directed to and intended outcome of measuring breath flow. 
In claim 35, lines 23-24, the recitation that the breath flow measurement device is “operable to” measure breath flow of the patient is interpreted as a breath flow measurement device “capable of” measuring breath flow. If the Applicant’s intention is to set forth that the breath flow measurement device is “configured to” measure breath flow and, that the measured breath flow is used in refining and improving the reliability index, the claim should be amended accordingly.
In claim 57 the recitation that “one of the multiplied respective continuous medical significance levels is associated with a heart rate parameter if at least one of the other multiplied respective continuous medical significance levels is 0.8 or less” is not considered as limiting the scope of the claimed device as this recitation is directed to a description or attribute of one of the medical significance levels is under when the medical significance level is 0.8 or less.  

Claim Objections
Claims 35 and 41 are objected to because of the following informalities:  
Claim 35  is objected to because the claim markings are not in compliance with 37 CFR 1.21. Claim 35, line 12 as currently amended recites: “....wherein the continuous medical significance level....”. In the claim set previously examined (May 18, 2020) the same portion of the claim recited the following: “.....wherein the respective unit less medical significance level....”. As such, claim 35 should be presented with the term “respective” as unmarked, if the Applicant’s intention is to maintain said term in the claim or, with strike through as 
In claim 41, “a” should be inserted before “blood pressure monitor”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 35-45, 48-52 and 57 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This is a new grounds of rejection and is necessitated by the claim amendments herein.
Claim 35 is directed to a system comprising a computing unit configured to “.....continuously compute an index-value based on integration of the respective medical significance levels, wherein the integration of the respective continuous medical significance levels comprises multiplying the respective continuous medical significance level of each respective physiological parameter with each other....”.
A person of ordinary skill in the art at the time the application was filed would not have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the application as filed because the Specification fails to provide support for a continuous medical significance level and for the integration of continuous medical significance levels by multiplying continuous medical significance level of each respective physiological parameter with each other. The in time  and, the claim requires the multiplication of medical significance levels occurring uninterrupted in time. The originally filed Specification describes the “medical signified level” as a risk/probability level (see pg. 16). The originally filed Specification further describes, in reference to figures 1A-1D that said medical significance levels (risk/probability levels) are graphically represented in a space comprised of a scale of “ordinary levels” between 0 and 1 (Y-axis) and a scale of levels of a measured physiological parameter (EtCO, Respiration Rate, SpO2). See pages 16-17. Moreover, the originally filed Specification at page 17 exemplifies the equations describing the medical significance levels shown in figures 1A-1D as composed of various numerical factors wherein the only variable (X) corresponds to a measured physiological parameter which is not associated with a time period.  For instance, the Specification describes:
The equation of the exemplary medical significance curve which is illustrated in FIG. 1B may be described by the equation: Y2=4E-05x3-0.0043x2+0.1231X-0.0378 .

The graphical representation of a medical significance level (risk level) as an uninterrupted line as in figures 1A-1D, wherein said uninterrupted line is plotted in and X-Y coordinate system comprising numerical values does not provide support for a continuous (as occurring in a time period) medical significance level. The originally filed Specification at pages 17-18, further describes the multiplication of medical significance factors (i.e. Y1, Y2, Y3 and Y4) obtained from the equations describing the medical significance  to obtain an index. There is no support in the originally filed disclosure for the multiplication of continuous medical significance levels. Moreover, Applicant has not pointed out where the amended claims are supported, nor does there appear to be a written description of the claim 
Claims 36-45, 48-52 and 57 are rejected for depending on a rejected base claim.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 35-45, 48-52 and 57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This is a new grounds of rejection and is necessitated by the claim amendments herein.
Claim 35 lines, 11-15 recites: “determine a respective continuous medical significance level of each respective physiological parameter, wherein the continuous medical significance level is determined by correlating the respective physiological parameter of a physical condition of the patient with that of a normal level of the respective physiological parameter of the physical condition of the patient”.
Clarification is requested as to whether the claim requires continuously determining a medical significance level or, whether it requires determining whether a medical significance level is continuous. There recitation of determining a “continuous” medical significance level of a respective physiological parameter by correlating a parameter with a normal level of said parameter makes no sense within the context of the claim because there is no time information associated with the medical significance level or, the physiological parameter or, the normal level. The dictionary meaning of the “continuous” (adjective) is an attribute of occurrence or existence uninterrupted in time (e.g. a continuous process). As such, the recitation in the claim of determining an uninterrupted in time (continuous) medical 
For examination purposes the claim will be interpreted as requiring continuously determining a medical significance level. 
In claim 35, line 17 there is lack of antecedent basis in the claim or “the respective medical significance levels”. Claim 35 recites “respective continous medical significance levels”. Clarification is requested.
In claim 35, lines 16-19 the recitation of: “continuously compute an index-value based on integration of the respective medical significance levels, wherein the integration of the respective continuous medical significance levels comprises multiplying the respective continuous medical significance level of each respective physiological parameter with each other” is unclear as to what is being multiplied (integrated) to arrive to an index-value. It is unclear whether the index-value is computed by multiplying, continuously, a medical significance level or, whether it computed by multiplying discrete points in a continuous level by the corresponding discrete points continuous level. 
Clarification is requested.
Claims 36-45, 48-52 and 57 are rejected for depending on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A. Claims 35-38, 40-41, 48, 50-52 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0105550 to Rothman (cited in the previous office action) in view of US 2006/0135860 to Baker (cited in the previous office action) in further view of US 2005/0228692 to Hodgdon (cited in the previous office action).
The rejection herein is maintained from the previous office action. Any newly cited portions are necessitated by the claim amendments herein.

With regard to claim 35, Rothman teaches a medical monitoring device comprising:
two or more sensors and devices each configured to measure a respective physiological parameter of a patient, wherein the two or more sensors and devices comprise two or more of a pulse oximeter, a capnogram, a spirometer, a heart rate sensor, a blood pressure sensor, an ECG, an EEG and an ultrasound (¶ 68, 71 and 74; Figure 1).
wherein at least one of the two or more sensors and devices are configured to generate a waveform reflective of the corresponding physiological parameter of the patient (¶ 61) . Blood pressure, EKG and heart rate monitors generate waveforms of the measured parameter.
a computing unit configured to:
continuously receive the respective physiological parameters as measured by the two or more sensors and devices (¶ 56, 149). The system includes various collection and processing modules.
determine a respective continuous medical significance level of each respective physiological parameter (¶ 56, 74, 75, 82-116). Raw medical data is transformed into scaled data (numbers). The transformation of into scaled data is “continuously” performed. See ¶ 2, 10 and 30. 
wherein the continuous medical significance level is determined by correlating the respective physiological parameter of a physical condition of a patient with that of a normal level of the respective physiological parameter of the physical condition of the patient (¶ 75).  Scaled data (numbers) for each physiological parameter is obtained based on a correlation with historical data expected for the same patient or for a group of patients.
continuously compute an index-value based on the integration of the respective medical significance levels (¶ 56, 74, 118-131). An overall Health Score is calculated from the integration of the scaled data for each of the monitored parameters.
wherein the integration of the respective continuous medical significance levels comprises multiplying the respective continuous medical significance level of each respective physiological parameter with each other (¶ 130-131). Any number of modification to the combination module 18 to produce the health score is contemplated. The operations performed by the combination module include addition and multiplication. 
wherein the index-value is indicative of a pulmonary and/or cardiac status of the patient wherein (¶ 83, 119). The parameters used in the determination of the Health Score include both, cardiac and pulmonary parameter and, as such, the Overall Health Score is indicative of the cardiac and pulmonary status of the patient.
However, Rothman does not teach that the computing unit is configured to inspect the waveform to generate a reliability index by which a reliability of the index value is assessed  and therefore, Rothman does not teach that the reliability index is also indicative of the pulmonary and/or cardiac status of the patient.
Baker teaches a method and a device for determining the quality of a signal used for measuring a physiological parameter calculated by combining a plurality of signal quality indicators, each of which is an indicator of a quality of the measured signal. An overall signal quality metric is determined based on various signal quality indicators (¶ 27-28, 36-37, 64).
Rothman and Baker are directed to systems for monitoring physiological conditions.
Thus, Rothman and Baker are directed to the same field of endeavor.
It would have been prima face obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have combined the teachings of Rothman with Baker. One would have been motivated to do so and had a reasonable expectation of success in doing so because Baker teaches that an advantage of providing a signal quality metric is that it informs about the accuracy or reliability of an instrument’s reading thereby providing guidance as to necessary adjustments to improve 
Neither Rothman nor Baker teach that the medical monitoring device further comprises a breath flow measuring device which is operable to measure breath flow of the patient for use in refining and improving the reliability index and in revealing a measurement noise and artifact. 
Hodgdon teaches a system for analyzing biometric parameters and for determining a Health Score based on said parameters (Abstract). The Health Scores is based on medical testing devices incorporating one or more tests including a peak-flow test (¶ 65).
Rothman in view of Baker as modified and Hodgdon are directed to systems comprising medical testing devices, wherein said systems are configured to generate a Health Score based on measured parameters.
Thus, Rothman as modified and Hodgdon are directed to the same field of endeavor.
It would have been prima face obvious to one with ordinary skill in the art before the effective filling date of the invention to have combined the teachings of Rothman with Hodgdon. One would have combined the system by Rothman with a breath flow measurement device because all elements were known in the prior art and Hodgdon teaches that systems for generating a Health Score based on measured parameters can be modified to include a breath flow measuring device (see Hodgdon at ¶ 65).
With regard to claim 36 and 37, see Rothman at ¶ 119-129 and 154. 
With regard to claim 38, see Rothman at ¶ 74 and 155.
With regard to claims 40-41, see Rothman at ¶ 155.
With regard to claim 48, see Rothman at ¶ 30, 161-162. 
With regard to claim 50, see Rothman at Abstract and ¶ 57-58. A display can present any type of data. The recitation of the attributes of the outputted information does not limit the scope of the claim. 
With regard to claim 51-52, see Rothman Abstract and ¶ 57-58.
With regard to claim 57, see Rothman at ¶ 61, 75-116 and ¶ 119-129. The transformed numerical quantities include values of 0 and 1 and at least one of the parameters is a heart parameter.
B. Claims 39, 42-45 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0105550 to Rothman in view of US 2006/0135860 to Baker (cited in the previous office action)  in further view of US 2005/0228692 to Hodgdon as applied to claim 35 above in further view of US 6,174,283 to Nevo (cited in the previous office action).
The rejection herein is maintained from the previous office action. Any newly cited portions are necessitated by the claim amendments herein.
Rothman teaches a system and a method for providing an indication of a patient’s health. The system includes sensors and devices including a pulse oximeter, a blood pressure monitor and an EKG and configured to generate a waveform (Rothman at ¶ 74 and 155). With the provisions by Baker, the system is configured to calculate a reliability index from said waveform. With the provisions by Hodgdon the system includes a breath flow measuring device.
However, neither Rothman nor Baker or Hodgdon teach that the sensors and devices comprise an EEG (as in claims 39 and 43) and a capnograph (as in claims 42-45).
Nevo teaches an apparatus for monitoring a patient configured to compute index values based on the integration of vital sign parameters measured via various sensors and devices (Abstract; col. 4, lines 40-45; col. 7, lines 60-65; col. 8, lines 1-45 and 55-60; Figure 4). Nevo teaches that more than thirty measurements, and thus corresponding sensors, are incorporated when measuring in an ICU or surgical 
Rothman in view of Baker and Hodgdon as modified and Nevo are directed to systems for monitoring physiological conditions of a patient and for generating a parameter indicative of the patient’s health from the measured parameters.
Thus, Rothman as modified and Nevo are directed to the same field of endeavor.
It would have been prima face obvious to one with ordinary skill in the art before the effective filling date of the invention to have combined the teachings of Rothman with Nevo. One would have been motivated to do so and had a reasonable expectation of success in doing so because Rothman is directed to a system continuously calculating a health score fir a patient’s stay in the ICU or ER and (Rothman at ¶ 149) and Nevo teaches that the disclosed sensors and devices, which as just explained include a capnograph and an EEG, are utilized in the ICU (Nevo at col. 4, lines 35-40; col. 8, lines 30-35; col. 10, lines 5-10).
C. Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0105550 to Rothman in view of US 2006/0135860 to Baker in further vide of US 2005/0228692 to Hodgdon as applied to claim 35 above in further view US 2007/0129647 to Lynn (cited in the previous office action).
The rejection herein is maintained from the previous office action. Any newly cited portions are necessitated by the claim amendments herein.
Rothman teaches a system and a method for providing an indication of a patient’s health. The system includes sensors and devices and the vital signs monitored include respiratory rate. The system is 
However, neither Rothman nor Baker or Hodgdon teach that the system is configured to determine a pause frequency parameter from the waveform (as in claim 49).
The term “pause frequency parameter” is interpreted in view of the specification as “a measure of events wherein no breathing is detected, over a period of time.  The events of lack of breathing may include, for example pause and apnea events, and the pause frequency parameter may include a measure of patient's pause and apnea events over a period of time” (originally filed Specification at page 10).
Lynn teaches a patient monitor comprising a plurality of sensors and configured to identify a pathophysiological divergence, including the detection of sleep apnea based on spatial and temporal waveform analysis. The system is further configured to calculate an index of the divergence indicating a severity index of sleep apnea and, a Global Instability Index (GII) derived from respiratory parameters and to provide a recommendation of a protocol based on the GII (¶ 57, 86, 147, 217, 415-416).
Rothman in view of Baker and Hodgdon as modified and Lynn are directed to systems for monitoring patient parameters and for calculating an index based on said parameters.
Thus, Rothman as modified and Lynn are directed to the same field of endeavor.
It would have been prima facie obvious to one with ordinary skill in the art before the effective filling date of the invention to have combined the teachings of Rothman with Lynn. One would have been motivated to do so and had a reasonable expectation of success in doing so because Lynn teaches that a recognized problem in the field of medical monitoring is that conventional patient monitors do not recognize apnea clusters which is a life threatening process of particular relevance during anesthesia (Lynn at ¶ 59-62). The skilled artisan would recognize that the detection of apneic events would improve 

35 USC 103 Rejections-Response to Arguments
	Applicant’s arguments filed on January 6, 2021 have been considered. The Applicant aserts the following:
1) That “while Rothman does provide a pass/fail score, Rothman fails to disclose continuously computing a health significance unit”.
	It is respectfully submitted that these arguments are not persuasive. Claim 35 does not require “continuously computing a health significance unit”. Claim 35 recites a computer unit configured to determine a continuous medical significance level. The claim does not requires “continuously” determining or computing a medical significance level. This argument is not commensurate with the scope of the claim. 
	2) That “Rothman gives a simple discrete score to each monitored parameter, which the presently claimed invention provides a continuous level of scoring (e.g., between 0 and 1), which reflects the deviation from the expected normal measurement” and adds that “in other words, while Rothman can give a pass/fail output for a given parameter, the present invention as claimed in amended claim 35 defines a continuous score as shown in the below excerpt from the Applicant’s specification (see paragraph [0063], beginning with the third sentence)”. With regard to the term “continuous” the Applicant states that “it should be understood that the term ‘continuous’ is to be interpreted as the opposite of discrete, rather than continuously providing discrete evaluations, as in the case of Rothman. In other words, the curve of the medical significance level described by the present application is a continuous curve, as opposed to the teachings of Rothman, where the health score curve is discrete”.
Firstly, claim 35 does not recite a “curve” of a medical significance level or that a “continuous curve” related to the medical significance level is generated. This argument is not commensurate with the scope of the claim. Secondly, the Applicant is conflating the adverb “continuously” with the adjective “continuous”.  “Continuously” describes an action that happens without ceasing while “continuous” refers to an attribute of occurrence or existence uninterrupted in time. The portion of the Specification (pg. 16 of the originally filed specification) that the Applicant refers to reads as follows: 

The ordinary level of the physical condition may be in the range of 0 to 1, wherein 1 signifies the best physical condition and 0 signifies the worse physical condition...... FIG. 1A illustrates a graph which depicts the medical significance (risk levels) of the ETC02 parameter. As shown in FIG. 1A, the Y-axis is the ordinary level, in the scale of 0 to 1.

Figure 1A merely provides a representation of the medical significance level (i.e. risk level) as an unbroken, single line. There is no time frame associated with any of the parameters presented in Figure 1A  and therefore, the medical significance level is not determined continuously. Further, said parameters cannot be possibly associated with a time frame because, as pointed out by the Applicant, they encompass ranges of values from 0 to 1 with no time association whatsoever.
	3)That “between pages 5 and 6 of the October 6, 2020 Office Action, the Examiner alleges that Rothman teaches certain features of claim 35, but notes that Rothman does not teach the limitation ...a computing unit configured to.. .inspect the waveform to generate a reliability index by which a reliability of the index-value is assessed” and that “in that regard, the Examiner further refers to Baker as teaching a method for determining quality of a signal in a proposed combination with Rothman”. The Applicant then adds that “the Examiner alleges that Baker rectifies the deficiencies of Rothman by providing a signal-quality assessment level” and then notes that “the parameters used in accordance with the present invention are not at all related to the quality of the signal obtained by a given measurement, but rather to the medical significance level”. The Applicant then concludes that “hypothetical implementation of the teachings of Baker to Rothman would merely provide an additional indication of the quality of the signal, but will not bear significance as to Rothman’s assessment of the medical parameters of the patient being monitored”. 
	It is respectfully submitted that these arguments are not persuasive. The Applicant is reminded that, as explained in the previous office action and reiterated in this office action, the recitation “to generate a reliability index by which a reliability of the index value is assessed” is an intended outcome of the inspection of a waveform and is not considered as limiting the scope of the claimed device. Baker teaches a system and a method for determining the quality of a signal. As such, Baker teaches inspecting a waveform. The Applicant’s specification at page 19 describes that waveforms are analyzed to generate a reliability index. As such, the term “inspect a waveform” in view of the Specification, requires an analysis of a waveform and Baker teaches the analysis of a waveform to determine the quality parameters (Baker at ¶ 34). The Applicant has not rebutted the Examiner’s rationale to combine the Rothman with Baker, nor has the Applicant explained why the proposed combination would render any of the references inoperable for their intended purpose. 
	The rejection herein has been maintained. Any newly cited portions are necessitated by the claim amendments herein.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE ARCHER whose telephone number is (571)270-3050.  The examiner can normally be reached on 9:00 AM-1:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/M.A/Examiner, Art Unit 1631                                                                                                                                                                                                        
/Lori A. Clow/Primary Examiner, Art Unit 1631